     Case 2:20-cv-00617-JLB-MRM Document 7 Filed 09/15/20 Page 1 of 1 PageID 22



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

SOTO GUEVARA,

              Plaintiff,

v.                                           Case No.: 2:20-cv-00617-JLB-MRM

GARGIULO, INC.,

              Defendant.
                                       /

                                       ORDER

        Plaintiff has filed a Stipulation of Voluntary Dismissal (Doc. 6), pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i). The Stipulation is self-executing. First

Time Videos, LLC v. Oppold, 559 F. App’x 931, 932 (11th Cir. 2014) (per curiam).

Plaintiff’s claims against Defendant are DISMISSED WITHOUT PREJUDICE. The

Clerk of Court is DIRECTED to terminate any pending deadlines and close the file.

        ORDERED in Fort Myers, Florida on September 14, 2020.
